Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “a height 15 mm” is grammatically incorrect, and should be changed to a grammatically correct phrase such as “a height of 15 mm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 13, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US 2008/0295453 A1).
	With regards to claim 1, Carlson discloses a rectangular member (standard block) comprising a set of four symmetric saddle areas which may be T-shaped, wherein the rectangular member is made of fiber-reinforced plastic such as glass-reinforced polyurethane (Figs. 21A-21F and 30-36C; para. [0032], [0189], [0193], [0198], and [0206]-[0207]). It is noted that when the saddle areas may be T-shaped (though the figures depict semicircular shapes, though the broader disclosure recites T-shapes), in which case a structure in accordance to Figures 1 and 7 of the present specification is formed, wherein first and second slots parallel to a top surface of the standard block, third and fourth slots on a bottom 
	With regards to the recitation “the standard block is filled with FRP,” Carlson discloses the reinforcing member as “solid,” or “not hollow” (i.e., filled completely), the reinforcing member made entirely of a glass-reinforced polyurethane (a type of fiber-reinforced plastic) (para. [0033] and [0142]).
With regards to the recitation “…the standard block is configured to be…. the left side surface,” it is noted that the first T-shaped or I-beam connector, and the “another standard block,” are not positively recited in the claims. The claimed standard block is only limited to having a configuration, such that it may be connected to another standard block with a first connector through any of the listed surfaces. It is noted “with a first…connector,” as written, may be interpreted as referring to a standard block having a T-shaped or I-beam connector. The claim does not require that the connection be made with such a connector. By virtue of the fact that the standard block of Carlson has a surface, one could connect another standard block using such a surface.
With regards to the recitations of the second slot adjacent to the first slot, the fourth slot adjacent to the third slot, the fifth slot adjacent to the first and third slots, and the six slot adjacent to the second and fourth slots, each of the slots are adjacent to one another since they are each embedded within the standard block. 
With regards to the claimed at least once clearance hole, Figures 17-20 of Carlson disclose separate embodiments which include clearance holes as claimed (i.e., through holes extending through each slot, each through hole being perpendicular to the respective surfaces of the slots) (Figs. 17-20; 
	With regards to claim 2, Carlson depicts the first, second, third, fourth, fifth, and sixth slots as extending entirely through the rectangular member (i.e., from the front surface to the back surface) (Fig. 36C).
With regards to claim 4, the slots are depicted as having holes (i.e., clearance holes) on their front and back surfaces (Fig. 36C).
With regards to claim 13, it is submitted that the member of Carlson is capable of maintaining the clearances as claimed, as the claims recite an intended use of the claimed standard block with respect to a connector.
With regards to claim 20, Figure 36C of Carlson depicts multiple standard blocks connected to each other via regions of material (i.e., connectors) (Carlson: Fig. 36C). The connector material may be considered either substantially I-shaped or substantially T-shaped (Carlson: Fig. 36C).
With regards to claim 21, it is noted that the entirety of the claim recites product-by-process language. Such language does not limit product claims to the recited steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, it is noted that the recited steps are rather broad, in that the language recites the presence of apparatuses, but does not positively recite the steps undergone by the apparatuses. The only limiting feature is the presence of a prepreg (i.e., fiber embedded in resin), but Carlson already acknowledges such a feature (Carlson: para. [0019]-[0020]).

With regards to claim 23, it is noted that the entirety of the claim recites product-by-process language. Such language does not limit product claims to the recited steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, so long as the standard block of Carlson has the structural features necessary to reflect the claimed process steps, the present claim is met. According the present claim, it appears that there must be a thickness as reflected by a gap of 2 mm, 3 mm, or 4 mm between an inner mold and an outer mold. Carlson already teaches that the thicknesses of the sidewalls (i.e., as reflected by gap width) should be adjusted based on an intended use and designed loading (Carlson: para. [0026]). Therefore, a person of ordinary skill would have found it obvious to have optimized gap width, in order to provide a standard block capable of undergoing an ideal loading.
With regards to claim 24, although Carlson does not appear to recite a standard block consisting of the claimed channels at the specified locations, Carlson teaches that the number and location of the channels (i.e., slots) depends on the desired interconnections and operative associations thereof, and furthermore, the channels constitute load bearing members which may have “other configurations… for supplying a desired structural reinforcement” (para. [0014] and [0022]-[0024]). Therefore, as Carlson expressly acknowledges adjustment of the channels under the motivation of providing improved structural reinforcement, a person of ordinary skill would have found it obvious to have optimized the number of channels at each of the surfaces of the standard block of Carlson.


Claims 5-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al as applied to claims 4 and 13 above, and further in view of Antonic (US 2007/0193143 A1).
With regards to claim 5, Carlson discloses a rectangular member as applied to claim 4 above. However, Carlson does not disclose the rectangular member as having a central cavity filled with either polystyrene or expanded polystyrene.
Antonic discloses a shear wall building assembly comprising a beam containing a cavity filled with expanded polystyrene (Antonic: Abstract; para. [0012] and [0047]). Antonic discloses the beam as having indentations similar to those disclosed in Carlson, and Antonic is concerned with Carlson’s problem of forming lightweight, yet strong building materials (Antonic: para. [0001]; Figs. 1-8A). Antonic uses the beam as a connection post between other members, which is the same use depicted in Carlson (Antonic: Fig. 8B; Carlson: Fig. 36C). Antonic and Carlson are analogous art in that they are related to the same field of endeavor of beams which form joints for building materials. One of ordinary skill in the art would have found it obvious to have included a cavity having expanded polystyrene within the beam of Carlson, in order to provide thermal insulation, sound attenuation, increased loath strength, and fireproofing (Carlson: para. [0047]).
With regards to claim 6, one of ordinary skill would have found it obvious to have included a basal bonded fabric (i.e., basalt fibers) in the beam of Carlson and Antonic, in order to provide improved penetration resistance, thereby enabling the formation of a building material which is designed to resist category 5 storms, tornadoes, earthquakes, or bullets, as pursuant regulatory ordinances (Antonic: para. [0049]).
With regards to claim 7, each of the slots disclosed in Carlson are depicted as having first and second openings on the sides of the member into which they are formed (Carlson: Fig. 36C).
With regards to claims 8 and 9, the prior art does not appear to disclose the exact dimensions of the first and second openings, and the dimensions of the member itself. However, Figure 34C of Antonic 
With regards to claim 10, it is noted that use of the clearance holes of the member constitute an intended use. It is not seen how the claimed intended use is substantially limiting in terms of structure, as technically any clearance hole may have a pin inserted into it.
With regards to claims 14-19, Carlson discloses a standard block as applied to claim 13 above. It is noted that the present claims do not positively recite the presence of connectors. The connectors are only present in the form of an intended use. It is submitted that the structure of Carlson possesses all of the features necessary to meet the claimed intended use.
However, Carlson does not disclose the rectangular member as having a central cavity filled with either polystyrene or expanded polystyrene.
Antonic discloses a shear wall building assembly comprising a beam containing a cavity filled with expanded polystyrene (Antonic: Abstract; para. [0012] and [0047]). Antonic discloses the beam as having indentations similar to those disclosed in Carlson, and Antonic is concerned with Carlson’s problem of forming lightweight, yet strong building materials (Antonic: para. [0001]; Figs. 1-8A). Antonic uses the beam as a connection post between other members, which is the same use depicted in Carlson (Antonic: Fig. 8B; Carlson: Fig. 36C). Antonic and Carlson are analogous art in that they are related to the 

Response to Arguments
	The Examiner notes Applicant’s desire for an interview listed in the arguments filed August 6th, 2021. However, upon further review, the Examiner has identified issues with respect to improper rejection of claims based on misconstrued claim dependency. Present claim 13 depends on claim 20, which depends on present claim 1. However, the Examiner previously interpreted claim 13 as dependent on claim 4. This realization of issue in interpretation has necessitated new grounds of rejection not based on Applicant’s amendment. Therefore, the rejection is made non-final, and an interview is not extended, as the written record requires clarification in a manner which could potentially render a further interview moot.
	Applicant’s arguments have been considered, but they are not found persuasive.
	Applicant pre-emptively argues that “[t]he closest approximation of D1 to the clearance holes are the indentations 3012 of Fig. 30B”. This argument is not found persuasive as Figs. 17-20 of D1 (Carlson) are found to contain through-holes.
	Applicant argues that “the Office Action did not address the specific limitations of claim 9, namely ‘wherein the standard block has a width of 500 mm, a total length of 800 mm and a total height of 100 mm’”. This argument is not found persuasive, as the Examiner refers Applicant to the phrase used in the previous grounds of rejection “one of ordinary skill in the art would have found it obvious to have optimized the dimensions of the slots and the member itself”. The previous grounds of rejection stated that a person of ordinary skill would have optimized the dimensions of the member itself.

	Applicant argues that the curing step of claim 22 imparts structural strength to the standard block. This argument is not found persuasive as a clear difference between the claimed invention and the prior art is technically not identified. There is no evidence provided that the curing steps themselves result in improved strength. Arguments of record do not take the place of evidence.
Applicant argues that the outer and inner mold are arranged so that the standard block is “completely empty”. This argument is not found persuasive as the language of claim 23 only states that there is a gap. The claim only results in a gap, and the gap could take any form. Claim 23 does not recite separate molds, but only “parts” and one part may be further in relative to another. In addition, Fig. 34B of Carlson already discloses a type of extrusion in accordance with Applicant’s arguments.
Applicant argues that claim 24 is independently patentable. This argument is not found persuasive as the Examiner has identified teachings within Carlson which indicate that the slots are adjustable. Although Carlson does not appear to anticipate present claim 24, that a person of ordinary skill would be motivated to adjust the number of slots on each surface is sufficient to obviate the present claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783